Citation Nr: 1700377	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition.

3.  Entitlement to service connection for sleep apnea syndrome.

4.  Entitlement to an initial compensable evaluation for left ear hearing loss.

5.  Entitlement to an effective date earlier than August 30, 2016, for the grant of service connection for left ear hearing loss.

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1973 to August 1976, and in the Army National Guard from January 1991 to June 1991.  He had inactive duty for training (INACDUTRA) from August 1976 to January 1991, and from June 1991 to May 1996.

The claim for entitlement to service connection for an eye disorder comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The claims for entitlement to service connection for an acquired psychiatric disorder and sleep apnea syndrome come before the Board on appeal from a May 2011 rating decision.  The claims for entitlement to an initial compensable evaluation for left ear hearing loss; entitlement to an effective date earlier than August 30, 2016, for the grant of service connection for left ear hearing loss; entitlement to service connection for right ear hearing loss; and entitlement to service connection for tinnitus arose from a November 2016 rating decision.

The Board notes that the Veteran has claimed entitlement to service connection for a nervous condition.  His claims file includes a diagnosis of major depressive disorder.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the psychiatric claim on appeal to entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  See, e.g., correspondence dated in July 2012.  As these records may be relevant to his claims, the AOJ should obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

With respect to the Veteran's claim for entitlement to service connection for an eye disorder, the Veteran claims that he has an eye disorder related to service, to include his exposure to "high frequency radiation" during his time in service working to repair radar equipment.

The Veteran's June 1973 enlistment examination for active duty service was within normal limits.  On his accompanying report of medical history, the Veteran reported that he was in good health.  He noted that he wore glasses.  There were no complaints regarding the eyes during his period of active duty service besides notations of loss of vision, corrected with glasses.  The July 1991 separation examination and report of medical history also showed the Veteran was in good health.  Visual examination revealed distant vision of 20/200 on the right and left; corrected distant vision of 20/40 on the right and 20/25 on the left; near vision 20/200 on the right and 20/25 on the left; and corrected near vision of 20/25 on the right and left.  Service treatment records from the Veteran's period of INACDUTRA dated in April 1992 and November 1993  noted a left eye illness and diagnosed conjunctivitis and pterygium.

In a private treatment record dated in February 2004, Dr. J. H. G. D. diagnosed maculopathy of the left eye.  He noted that the pattern was consistent with trauma or previous inflammatory process.  He indicated that the absence of drusen went against macular degeneration.  In a private treatment record dated in July 2010, Dr. J. H. G. D. indicated that a left eye scar was noted on evaluation in October 2003.  He noted that on first evaluation, the scar had a fibrotic/old appearance.

In a private treatment record dated in January 2009, Dr. B. A. P. diagnosed post-vitreous detachment right eye and left eye scar.

The Veteran was afforded a VA eye examination in February 2009.  The Veteran complained of left eye blurred vision since 1995.  He reported that he was evaluated by a retinologist in 2003 who told him that he had a retinal damage in his right eye (unknown diagnosis).  He denied ocular pain.  After a physical examination, the examiner diagnosed refractive error right eye (myopia, astigmatism, presbyopia), bilateral incipient senile cataracts, bilateral degenerative myopic changes, and left eye macular edema possibly secondary to choroidal neovascular membrane.  The examiner opined that the loss of right eye vision was caused by or a result of the refractive error.  The examiner opined that the loss of left eye vision was most likely caused by or a result of macular edema secondary to choroidal neovascular membrane.  The examiner highly recommended a retinologist evaluation for a second opinion.

In a statement dated in February 2009, the Veteran indicated his belief that his left eye scar was acquired during his service in the Gulf War conflict as a result of his exposure to radiation of "microwave laser exposure."  In his notice of disagreement dated in May 2010, the Veteran noted that during service, he trained in the electronics field, which involved microwave equipment, high power radar, communication transmitters, high frequency transmitters, and radiation equipment.  He asserted that through his work with all the above-mentioned equipment and as a result of the places he was deployed, he was exposed to "high frequency radiation" that affected his vision.  The Veteran cited to literature from Wikipedia, which he indicated contained evidence that exposure to high microwave radiation to the eye would cause the current damage he has in his eyes.
The Board finds that the February 2009 examiner's opinion is inadequate.  First, the examiner failed to address the Veteran's lay statements regarding injury to the eye in service from exposure to "high frequency radiation" while working to repair radar equipment.  Next, the examiner failed to address the April 1992 and November 1993 service treatment records from the Veteran's period of INACDUTRA service, which noted a left eye illness and diagnosed conjunctivitis and pterygium.  Although these findings were during the Veteran's period of INACDUTRA service, service connection may be granted for injuries incurred during INACDUTRA. See 38 U.S.C.A. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6 (2016).  The Board also notes that the February 2009 examiner highly recommended a retinologist evaluation for a second opinion, which was never obtained.  Finally, the examiner failed to provide etiology opinions for any diagnosed congenital eye disorders.  

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2016).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

In light of the foregoing and under the duty to assist, the Board finds that another VA eye examination is necessary, to determine the nature and etiology of any diagnosed eye disorder, to include any congenital disorder and/or any disorder resulting from an injury during the Veteran's period of INACDUTRA service, with adequate rationales.

While on remand, updated treatment records should be obtained.

Manlincon Issues

In a November 2016 rating decision, the RO granted entitlement to service connection for left ear hearing loss and assigned a noncompensable rating effective August 30, 2016.  In the November 2016 rating decision, the RO also denied entitlement to service connection for right ear hearing loss and tinnitus.  In December 2016, the Veteran filed a Notice of Disagreement with respect to the initial rating assigned for the service-connected left ear hearing loss, the effective date assigned for the grant of service connection for the left ear hearing loss, and the denials of service connection for the right ear hearing loss and tinnitus.  In correspondence dated in that same month, the RO acknowledged the Veteran's Notice of Disagreement.  However, as the Veteran has not been issued a Statement of the Case (SOC), a remand is necessary for the issuance of an SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the Social Security Administration and obtain 
	any records pertaining to the Veteran's claim for 
	disability benefits.  Add all such records to the claims 
	file, and appropriately document if such records are 
	unavailable.

3.   After completing the above development, schedule the 
	Veteran for an appropriate VA examination to 
	determine the nature and etiology of any diagnosed 
	eye disability.  The claims folder, including a copy of 
	this remand, must be made available to the examiner 
	prior to the examination.  The examiner should elicit a 
	detailed clinical history from the Veteran regarding 
	his claimed eye disability.  All tests and studies 
	deemed necessary by the examiner should be 
	performed.  Based on a review of the claims folder 
	and the clinical findings of the examination, the 
	examiner must:

(a) Identify all currently diagnosed eye disorders, to include bilateral incipient senile cataracts, bilateral degenerative myopic changes, refractive error right eye, and left eye macular edema.  

(b) Clarify whether any of the Veteran's eye disorders constitutes (i) a congenital disease, (ii) a congenital defect, or (iii) an acquired disease or injury;

To assist the examiner, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature. (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(c) If the examiner determines that any of the Veteran's eye disorders is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect, to include as a result of exposure to high frequency radiation therein; 

(d) If the examiner determines that any of the Veteran's eye disorders is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service, to include as a result of exposure to high frequency radiation therein;

   (e) For any eye disorder that is not congenital 
   in nature and/or did not pre-exist service, the 
examiner should opine whether it is at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active duty service, to include exposure to high frequency radiation therein.

(f) Alternatively, for any eye disorder that is not congenital and/or did not pre-exist service, the examiner should opine whether it is at 
		least as likely as not (50 percent or better 
		probability) that the disorder was a result of 
		injury during the Veteran's period of 
		INACDUTRA (August 1976 to January 1991, 
		and from June 1991 to May 1996), to include 
		exposure to high frequency radiaton therein.  

The examiner should specifically address the April 1992 and November 1993 service treatment records from the Veteran's period of INACDUTRA, which noted a left eye illness and diagnosed conjunctivitis and pterygium.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.


4.   A Statement of the Case should be issued for the claim 
	for an initial compensable evaluation for the service-
	connected left ear hearing loss; the claim for 
	entitlement to an effective date earlier than August 30, 
	2016, for the grant of service connection for the left 
	ear hearing loss; and the claims of entitlement to 
	service connection for right ear hearing loss and 
	tinnitus.  The Veteran is advised that the Board will 
	only exercise appellate jurisdiction over his claims if 
	he perfects a timely appeal.

5.   After completing the above development, and any 
	other development deemed necessary, readjudicate the 
	claims for entitlement to service connection for an eye 
	disorder, an acquired psychiatric disorder, and sleep 
	apnea syndrome.  If any benefit sought remains 
	denied, issue a Supplemental Statement of the Case, 
	and provide the Veteran and his representative 
	sufficient time in which to respond.  Then, return the 
	matter to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




